Citation Nr: 0504606	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-07 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disability, to include degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from August 1989 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection and 
assigned a zero percent rating for mechanical low back pain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective from 
September 13, 2001.  The veteran appeals for the assignment 
of an increased (compensable) initial rating.  

An RO decision in June 2002 increased the rating for the 
veteran's low back disability to 20 percent, effective from 
September 13, 2001.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's appeal 
of the assigned disability evaluation for his low back 
disability continues.

In December 2003, the Board remanded the case for additional 
development.  The requested action having been accomplished, 
the RO has transferred the claims file to the Board.

In a Statement of the Case issued in April 2003, the RO 
addressed four additional claims: entitlement to service 
connection for a left foot disability, a skin disease, cysts 
of the low back and buttocks, and a right eye disorder.  
However, the veteran has failed to perfect his appeal of any 
of these issues by submitting a timely substantive appeal.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Moreover, in subsequently 
received correspondence from the veteran and written argument 
from his representative, it was clearly indicated that the 
only claim on appeal was entitlement to an initial rating in 
excess of 20 percent for a low back disability.  Accordingly, 
the Board's jurisdiction is limited to this latter issue.
FINDING OF FACT

1.  Prior to March 8, 2004, the veteran's service-connected 
low back disability was not manifested by more than moderate 
limitation of motion of the lumbar spine, more than moderate 
intervertebral disc syndrome, or incapacitating episodes of 
intervertebral disc symptoms having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, nor was it productive of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  

3.  From March 8, 2004 forward, the veteran's service-
connected low back disability, which includes degenerative 
disc disease, has been manifested by severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; it has not been productive of pronounced 
intervertebral disc syndrome with absent ankle jerks or 
incapacitating episodes having a total duration of at least 
six weeks, and there is no evidence of ankylosis of the 
lumbar spine.


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent, for mechanical low back pain with 
degenerative disc disease of the lumbar spine, from September 
13, 1001 to March 7, 2004, have not met.  38 U.S.C.A. 
§§ 1155, 5107A (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (before and since 
September 23, 2002), 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective since September 26, 
2003).

2.  The criteria for the assignment of a staged rating of 40 
percent, but no more than 40 percent, for mechanical low back 
pain with degenerative disc disease of the lumbar spine, 
effective from March 8, 2004 forward, have been met.  
38 U.S.C.A. §§ 1155, 5107A (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (before and 
since September 23, 2002), 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective since September 26, 
2003); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the veteran filed a formal claim for service connection in 
September 2001 which the RO granted in September 2001.  
Following the veteran's appeal of the schedular evaluation 
assigned for this grant, the RO, in February 2004, provided 
notice to the appellant regarding the VCAA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision that assigned the 
schedular evaluation presently under appeal, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  As to the duty to tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)", the "fourth element" 
notice requirement  from the language of 38 C.F.R. § 
3.159(b)(1), although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims and any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless, non-prejudicial error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter, as well as the December 
2003 remand from the Board and the October 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations to include the applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations in August 2001 and 
March 2004 with regard to his current claim.  These 
examination reports, along with the other relevant evidence 
of record, contain sufficient detail to make a decision on 
his appeal for the assignment of an initial rating in excess 
of 20 percent for a low back disability.  Thus, there is no 
duty to provide additional examination or medical opinion 
with regard to the issue on appeal.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant was also 
provided with the opportunity to attend a hearing, which he 
declined.  The appellant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Factual Background

The veteran's service medical records reflect complaints of 
and treatment for recurrent low back pain.  A March 2001 
Medical Evaluation Board Narrative Summary notes that the 
veteran's low back symptoms, manifested by debilitating pain 
and spasm, began in April 1993 as a result of overuse injury, 
marching, and digging fighting positions.  Physical 
examination of the back demonstrated mild evidence of 
paravertebral spasms in the lumbar area, 110 degrees of 
flexion with mild discomfort, and 10 degrees of extension 
with discomfort.  This Summary further notes that X-ray 
examination revealed no bony abnormalities.  The diagnosis is 
identified as chronic low back pain.  The medical examination 
report in connection with the Medical Evaluation Board 
reflects that, in February 2001, the veteran complained that 
his back pain had increased and it tended to "go out" more 
often.

An August 2001 report of VA examination notes the veteran's 
complaints of chronic low back pain since 1993.  Physical 
examination revealed lumbar spine flexion and extension from 
zero to 90 degrees, hyperextension from zero to 15 degrees, 
and right and left lateral flexion from zero to 35 degrees.  
The examiner characterized these ranges of motion as normal.  
Objective findings also include +3/3 infrapatella and 
Achilles tendon reflexes bilaterally, and normal nontender 
straight leg raising ability to 90 degrees bilaterally.  
Although the examination report notes that the veteran had an 
essentially normal evaluation of the lumbar spine, it is 
further noted that the veteran does have pain in the lumbar 
spine of an unknown etiology which gives him a moderate 
amount of physical impairment.  This examination report does 
not reflect that the veteran's claims file was reviewed by 
the examiner in connection with this examination.  

In his March 2002 notice of disagreement, the veteran recall 
that his back "went out" on him three times and resulted in 
him being out for one week each time during a ten week 
deployment.

A March 2004 report of VA examination reflects that the 
veteran's claims file as well as the veteran's own records, 
to include a magnetic resonance imaging (MRI) report, were 
reviewed in connection with the examination.  The examination 
report notes that the veteran experienced an abrupt onset of 
lower back discomfort in 1992 or 1993.  It is further noted 
that the remainder of the veteran's military service was 
punctuated by intermittent (two times per month on average) 
flares of lower back discomfort requiring intermittent rest 
and restricted work duties.  After his discharge from 
military service, the veteran recalled that he experienced 
three flare-ups of symptoms within two months.  It is noted 
that, at the time of examination, the veteran was employed as 
a crane operator.  He reported that he experiences discomfort 
during the performance of his work duties and with prolonged 
driving.  His symptoms are partially alleviated by changing 
position.  It is noted that, when experiencing a flare, there 
is exacerbation of the chronic lower back discomfort, which 
is largely midline, and there is some mostly sclerotomal 
radiation.  No radicular component is noted.  The veteran 
does not have numbness in his lower extremities, pain that 
radiates down below the knee, or change in bowel or bladder 
habit.  .

Upon physical examination, there was no leg discrepancy, 
lateral bending was to ten degrees to either side without 
spasm, forward flexion to almost touch his toes, and 
extension to ten degrees.  Pain at the extreme of extension 
and lateral bending but not on forward flexion.  The veteran 
was able to perform normal single leg stance without tilt of 
the pelvis and he was able to heel and toe walk without 
difficulty.  The veteran's sensibility to light touch was 
intact throughout.  Inspection of plain radiographs disclosed 
no specific abnormality.  The veteran's MRI demonstrated 
degenerative disc changes at L4-5 and L5-S1 with bulging of 
the disc at both levels.  Some degree of foraminal 
encroachment, particularly at L4-5, was noted and there was 
no disc herniation.  The MRI report noted a suggestion of a 
congenitally small spinal canal.  The examination report 
includes a diagnosis of degenerative disc disease at L4-5 and 
L5-S1.  

The examination report specifically notes that there is no 
evidence of spasm of the lumbar paravertebral muscles, marked 
limitation of forward bending, or marked loss of lateral 
motion of the lumbar spine.  However, the veteran did 
experience pain at the extremes of lateral motion to either 
side as well as with extension.  There was no evidence of 
ankylosis of the lumbar spine.  The examiner noted that there 
was abundant clinical evidence of intravertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks during the past decade.  The examiner 
further noted that there was no reference to an episode of 
disc syndrome having resulting in incapacitation of greater 
than six weeks duration at any one time.  The examiner 
concluded that the veteran had significant lumbar 
degenerative disc disease which could be expected to produce 
intermittent episodes of lumbar back pain superimposed on a 
chronic baseline discomfort.  The examiner further noted that 
it should be anticipated that the veteran may be 
incapacitated with discomfort during flare-ups of his 
intervertebral disc syndrome symptoms.

Relevant Laws and Regulations.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbar spine disability was rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under that 
code, which rates lumbosacral strain, a severe strain, with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or a narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent rating.  Muscle spasm on 
extreme forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.

Prior to September 26, 2003, limitation of motion of the low 
back (lumbar spine) was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 10 percent rating is assigned for 
slight limitation of motion of the lumbosacral spine. A 20 
percent evaluation is warranted for limitation of motion that 
is moderate in severity.  The maximum schedular evaluation of 
40 percent requires severe limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Inasmuch as the medical evidence includes findings of 
intervertebral disc syndrome, and the RO has addressed the 
criteria for such, the veteran's service-connected low back 
disability includes degenerative disc disease.  Accordingly,  
38 C.F.R. § 4.71a, Diagnostic Code 5293 is applicable.  

The criteria under Diagnostic Code 5293 in effect before 
September 23, 2002 provides that when intervertebral disc 
syndrome is moderate with recurring attacks, a 20 percent 
disability rating is assigned.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

A VA General Counsel opinion has held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  See VAOPGCPREC 37-97 (O.G.C.  Prec.  37-97).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36-
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

These "new" criteria provide a 20 percent evaluation for 
intervertebral disc syndrome when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002).

The regulations used to evaluate diseases and injuries of the 
spine, including intervertebral disc syndrome and 
degenerative arthritis of the spine, changed again effective 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  The veteran has 
received notice of the changes made to the rating criteria 
for rating intervertebral disc syndrome under 67 Fed. Reg. 
54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)), and he has also received notice of 
the changes in the regulations used to evaluate diseases and 
injuries of the spine, effective from September 26, 2003.  
See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

As service connection is in effect for a low back disability 
and not a neck or cervical spine disability, the pertinent 
criterion for a 40 percent rating is: Favorable ankylosis of 
the entire thoracolumbar spine.  The pertinent criteria for a 
20 percent rating are: Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  The Board notes that 
during the pendency of this  appeal, the RO increased the 
initial rating for veteran's disability rating from zero 
percent to 20 percent, effective September 13, 2001, the day 
after his discharge from military service.  However, inasmuch 
as higher schedular ratings are available for this 
disability, the RO's increased disability rating is not 
considered to be a full grant of the benefits sought and this 
issue is still in appellate status.

Following a careful review of the evidence of record, the 
Board finds that the veteran's service connected mechanical 
low back pain with degenerative disc disease does not meet 
the criteria for the assignment of an initial rating in 
excess of 20 percent, from September 13, 2001 to March 7, 
2004, but the clinical and X-ray findings dating from March 
8, 2004 more nearly approximate the criteria for a 40 percent 
rating under both the former Diagnostic Code 5293 and as 
amended, to include the present Diagnostic Code 5243, for 
intervertebral disc syndrome.  

In support of the finding of a denial of a rating in excess 
of 20 percent prior to March 8, 2004, the Board notes that, 
in considering the former rating criteria (in effect prior to 
September 23, 2002), the relevant medical evidence, to 
include the report of the August 2001 VA examination, show 
that the veteran had fairly good motion of the lumbar spine; 
he clearly did not have more than moderate limitation of 
motion to support a rating in excess of 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The medical and X-
ray evidence does not reveal findings consistent with a 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or a 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  In fact, the 
August 2001 examination did not even show characteristics of 
a 20 percent rating under Code 5295 (i.e., muscle spasm on 
extreme forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position).  As to degenerative 
disc disease symptoms or intervertebral disc syndrome, there 
is minimal evidence of such neurological symptoms; the 
relevant clinical findings are not consistent with more than 
moderate disability with recurring attacks.  The Board finds 
no indication of recurring attacks of nerological symptoms 
with only intermittent relief within the meaning of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  It is pertinent to note that 
the August 2001 VA examiner noted that the veteran had normal 
range of motion of the lumbar spine, normal, nontender 
straight leg raising; and normal Achilles reflexes (ankle 
jerks).  That clinician opined that lumbar spine examination 
was essentially normal but with pain that gave the veteran a 
moderate amount of physical impairment.  (Emphasis added.)   
As to the amended criteria, the medical evidence dated prior 
to the March 8, 2004 examination showed no incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In fact there 
is no indication of any incapacitating episodes within the 
meaning of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002).  Under the "new" Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no such medical evidence or opinion to 
suggest incapacitation as defined by the cited legal 
authority.  There is also no medical evidence that supports a 
separate rating for neurologic manifestations or neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome prior to March 8, 2004.  A separate evaluation based 
on pain alone is not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  See 68 Fed. 
Reg. 51,455 (Aug. 27, 2003).  As to the criteria for rating 
disabilities of the spine in effect since September 26, 2003, 
the Board again notes that the clinical evidence shows no 
more than slight limitation of motion of the lumbar spine; it 
clearly does not show loss of thoracolumbar motion that more 
nearly approximates loss of forward flexion to 30 degrees or 
less or ankylosis of the entire thoracolumbar spine.  The 
functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account. 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet App 202 (1995).  There is no objective 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the lumbar 
spine to a degree that supports a rating in excess of 20 
percent prior to March 8, 2004, nor is there medical evidence 
of any weakness, fatigue or incoordination that results in 
such a degree of limitation of motion.

In support of the staged rating of 40 percent, effective from 
March 8, 2004, the Board notes that the VA examination on 
that date included the examiner's finding that the veteran 
had significant lumbar degenerative disc disease that was 
productive of intermittent episodes of incapacitating 
discomfort during flare ups.  Additionally, the examiner 
noted that such symptoms have been present during the past 
decade, to include the date from which service connection was 
initially granted for this claim.  

The Board further observes that an evaluation in excess of 40 
percent is not warranted under the former or amended 
regulations used to evaluate diseases and injuries of the 
spine.  In making this determination, the Board notes that, 
an evaluation in excess of 40 percent under both the prior 
rating criteria as well as the criteria presently in effect, 
requires ankylosis; pronounced intervertebral disc syndrome 
manifested by symptoms compatible with sciatic neuropathy, 
absent ankle jerk, or other neurological findings with little 
intermittent relief; or a showing that the veteran's low back 
disability is productive of incapacitating episodes having a 
total duration of at least six weeks per year.  The medical 
evidence of record does not suggest that the veteran's 
mechanical low back pain is productive of such impairment.  
It is pertinent to note that the March 2004 VA examination 
showed normal reflexes, to include Achilles or ankle jerks, 
straight leg raises were negative to 70 degrees, bilaterally, 
and sensation was intact to light touch throughout.  

In addition, although range of motion studies have shown that 
the veteran experiences pain at the extremes of motion, 
because the criteria specifically indicate that the range of 
motion findings are to be considered with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, it indicates that 
the DeLuca factors are now contemplated in the ratings 
assigned under the general rating formula, i.e., the 
veteran's low back disability cannot be considered to be 
analogous to ankylosis of the thoracolumbar spine.

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurological ratings 
permitted by the criteria that went into effect September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In pertinent 
part, 38 C.F.R. § 4.14 states: "evaluation of the same 
manifestation under different diagnoses are to be avoided."  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions." 

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 20 percent rating assigned 
contemplates orthopedic as well as neurologic aspects of said 
disability.  Clearly, Diagnostic Code 5293 contemplates 
lumbar radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations.  See also VA 
O.G.C. Prec. Op. No. 36- 97 (Dec. 12, 1997).  In particular, 
the criteria in Diagnostic Code 5293 include muscle spasms, 
as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides:  "Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a 20 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic aspects of the 
lumbar discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
lumbar discogenic disease, specifically the effect of sciatic 
neuropathy affecting the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5292, 5295, and 5293 
would be pyramiding, for the period prior to September 23, 
2002.

In this case, however, the evidence does not support the 
existence of separately ratable orthopedic and neurological 
disabilities that would result in a rating in excess of 40 
percent under the criteria in effect after September 22, 
2002.  As noted above, a separate evaluation based on pain 
alone is not appropriate, unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  During the March 2004 VA 
examination, the veteran specifically denied change in bowel 
and bladder habit and there are no objective findings of 
neurological impairment.  

In sum, the medical evidence shows that, prior to the March 
8, 2004 VA examination, the veteran's service-connected low 
back disability was not manifested by more than moderate 
limitation of motion of the lumbar spine, more than moderate 
intervertebral disc syndrome, or incapacitating episodes of 
intervertebral disc symptoms having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, nor was it productive of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  Under these 
circumstances, the criteria for the assignment of an initial 
rating in excess of 20 percent, from September 13, 2001 to 
March 7, 2004, have not met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (before and since 
September 23, 2002), 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective since September 26, 
2003).

However, the medical evidence also shows that, from the date 
of the March 8, 2004 VA examination, the veteran's service-
connected low back disability, which includes degenerative 
disc disease, has been manifested by severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
and incapacitating episodes of intervertebral disc symptoms 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  The veteran's low back 
disability has not been productive of pronounced 
intervertebral disc syndrome with absent ankle jerks or 
incapacitating episodes having a total duration of at least 
six weeks, and there is no evidence of ankylosis of the 
lumbar spine.  Accordingly, the criteria for the assignment 
of a staged rating of 40 percent, but no more than 40 
percent, for mechanical low back pain with degenerative disc 
disease, effective from March 8, 2004 forward, have been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 (before and since September 23, 2002), 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective 
since September 26, 2003); Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO has considered entitlement to additional compensation 
under 38 C.F.R. § 3.321(b).  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2003).  "The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
service-connected low back disability.  He has not shown that 
his low back disorder has required frequent periods of 
hospitalization.  There is no evidence, such a statement from 
an employer, showing that the veteran has been economically 
harmed, solely by his service-connected low back disability, 
beyond the degrees of disability anticipated by his 40 
percent evaluation.  In the absence of medical evidence 
suggesting the veteran's mechanical low back pain is 
exceptional in nature or by itself causes a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards during either 
period of time in question, a referral for consideration of 
an extraschedular evaluation, under the guidelines of 
38 C.F.R. § 3.321(b)(1), is not warranted.

As the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's low back disability, 
from September 13, 2001 to March 7, 2004, and to a rating in 
excess of 40 percent thereafter, the benefit of the doubt 
doctrine is not for application to these aspects of the 
claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The assignment of an initial rating in excess of 20 percent 
for mechanical low back pain with degenerative disc disease, 
from September 13, 2001 to March 7, 2004, is denied.

The assignment of a staged rating of 40 percent rating for 
mechanical low back pain with degenerative disc disease, 
effective from March 8, 2004, is granted, subject to the 
rules and regulations govenering the payment of VA monetary 
benefits.



_______________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


